Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 6, it is unclear if the dry distillation recited in “and then dry distillation is performed” is the same as the dry distillation of claim 2.  For this action, dry distillation of claims 5 and 6 will be considered to be the same as for claim 2.
Regarding claim 9, it is unclear how many times dry distillation occurs in the method.  The order of the steps is also unclear.  For instance, the claim performs the dry distillation (line 2) followed by pulverization and then possibly another two dry distillations (lines 6, then 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN-106578997-A) in view of Melcer (EP-0089160-A2), with evidence provided by Kornegay (“In a nutshell: Different nut types, explained”) and the Merriam-Webster Dictionary.
Regarding claims 1, 2, 4, 8, 10, and 11, Wang teaches creating liquid smoke by pulverizing tea tree, apple tree, and pecan shell and burning them at 250° - 400°C for 30 – 60 minutes in a dry distillation process.  The condensate is collected to obtain a crude liquid smoke [pg 2, ¶6 – 7].  The liquid smoke is then filtered using XAD-4 macroporous resin adsorption to create a refined liquid smoke [pg 2, ¶8].  The fumeol is then used to create cured pig trotters [pg 2, ¶9].
Kornegay teaches pecans are drupes with a fleshy fruit surrounding a hard, dry seed [pg 2, ¶2].  The Merriam-Webster Dictionary states that a kernel is the inner softer part of a seed, fruit stone, or nut.  Therefore, a pecan shell is a fruit kernel.  In addition, the burning of the two plant materials, apple tree and pecan shell, while being done in the same mechanism, are occurring separately as they are not reacting with one another, instead mixing together in a crude liquid smoke.
Due to the overlapping and encompassing of the claimed values by the prior art, the burning temperature and dry distillation time are obvious over Wang.
Wang does not teach performing low-temperature still standing on crude fumeol for 24 – 48 hours in a refrigerator at 0° - 4°C.  Melcer teaches that even brief exposure of liquid smoke to low temperatures (40°F or 4°C) stabilizes the staining power of the fumeol as well as facilitates the separation of excess precipitable solids [pg 10, lines 26 – 30].  It would have been obvious to a person having ordinary skill in the art to subject the fumeol to low temperatures so as to stabilize the liquid smoke’s staining powder and the precipitation of excess solids.  In addition, it would have been obvious to a person having ordinary skill in the art to optimize the amount of time the liquid smoke is exposed to low temperatures as to control the stabilization and separation of the fumeol.
Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Melcer as applied to claim 2 above, and further in view of Dashuai (CN-101785574-A), Hardwood (“Hardwood-Distillation Industry”), and Maulina (“Liquid smoke characteristics from the pyrolysis of oil palm fronds”).
Regarding claims 3, 5, and 6, Wang and Melcer teach the pulverization and dry distillation of apple wood and pecan shell smoke into liquid smoke.  They do not teach the lack of mildew, dust, or other impurities in the plant material, the pulverization of the plant material creating dry particles of 0.8 mm, or the drying of the plant matter.  Wang does teach pulverizing the plant material to 80 – 120 mesh size, which is 0.18 – 0.13 mm [pg 2, ¶6].
The lack of mention of mildew, dust, or other impurities in the methods of Wang and Melcer is being understood to mean the impurities are not present in the plant material used.
Maulina teaches cutting the plant material into small pieces to remove moisture content quickly [pg 1, “1. Introduction”, ¶2].  Hardwood teaches unseasoned wood requiring more fuel and longer distillation times to produce a crude liquor.  The wood dried for various amounts of time, requiring longer time for further drying [pg 4, ¶4].  Wood drying is carried out by pre-driers via contact with forced circulation of gasses [pg 5, ¶1].  Dashuai teaches a similar method for drying various types of plant matter that uses a hot air stream blast heat exchanger (understood to be a blast air oven) at 80° - 200°C [pg 4, ¶4].  
It would have been obvious to a person having ordinary skill in the art to remove moisture from the plant material after pulverization into small pieces so as to reduce fuel and distillation time involved.  It would also have been obvious to optimize the size of the dry particles so as to control the moisture removal time and fuel usage during distillation.  It would have been obvious to optimize the amount of time used to dry the wood as it affects the moisture level of the wood.  In addition, it would have been obvious to substitute the blast air oven of Dashuai for the pre-drier of Hardwood as it would provide the predictable result of dried wood.  Furthermore, removing moisture until the plant matter has reached a stable weight is a form of moisture control which is described above.  The temperature values of the prior art encompass the claims.  Therefore, the claim is obvious over Maulina, Hardwood, and Dashuai.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Melcer as applied to claim 2 above, and further in view of Ali (“The simple design of pyrolysis tool for making liquid smoke from shells and rubber seeds as a food preservative”, with evidence provided by Westlab (“Difference in Quantitative and Qualitative Filter Papers”).
Regarding claim 7, Wang and Melcer teach the pulverization and dry distillation of apple wood and pecan shell smoke into liquid smoke.  They do not teach filtering crude liquid smoke twice with quantitative filter paper, instead teaching filtration with XAD-4 macroporous resin.
Ali teaches filtering liquid smoke with filter paper so as to produce a cleaner and clearer final product [pg 5, ¶2].  It would have been obvious to a person having ordinary skill in the art to use filter paper for filtration in place of XAD-4 macroporous resin as it is a known method with the expected result of removing solids from the crude liquid smoke.  In addition, Westlab teaches quantitative filter paper as being used in pressure or vacuum filtration.  It would have been obvious to use quantitative filter paper so as to provide optional filtration methods.  Furthermore, it would have been obvious to filter the crude fumeol twice so as to remove as much solid material as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        /DONALD R SPAMER/Primary Examiner, Art Unit 1799